 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JONATHON ANDREW HAMPTON,                          No. 2:19-cv-0851 JAM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff alleges his rights were violated during his 2009 criminal trial. This

19   action was closed on May 6, 2020. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 10, 2021, the magistrate judge filed findings and recommendations herein

22   which were served on plaintiff and which contained notice to plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. (ECF No. 45.) Plaintiff has

24   not filed objections to the findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ////

28   ////
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed March 10, 2021, are adopted in full;
 3         2. Plaintiff’s application for relief from judgment (ECF No. 40) is granted;
 4         3. Plaintiff’s motion to amend (ECF No. 41) is granted; and
 5         4. The Clerk of the Court is directed to reopen this action.
 6
     DATED: June 1, 2021                           /s/ John A. Mendez
 7
                                                   THE HONORABLE JOHN A. MENDEZ
 8                                                 UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
